Exhibit 10.1
Execution Copy


SEVERANCE AGREEMENT AND GENERAL RELEASE
This Severance Agreement and General Release (“Severance Agreement”) is between
Southcross Energy Partners GP, LLC, and Bruce A. Williamson and is effective as
of August 17, 2018;
WHEREAS, Executive accepted employment with the Company pursuant to an
Employment Agreement dated January 6, 2017 (the “Employment Agreement”);
WHEREAS, the Parties incorporate by reference herein the Definitions from
Section 1 of the Employment Agreement;
WHEREAS Executive’s employment has been terminated effective August 16, 2018
(“Termination Effective Date”);
WHEREAS, the Parties mutually desire to enter into this Severance Agreement and
settle fully and finally, in the manner set forth herein, all differences
between them which have arisen, or which may arise, prior to, or at the time of,
the execution of this Severance Agreement, including, but in no way limited to,
any and all claims and controversies arising out of the employment relationship
between Executive and the Company and the termination thereof;
Now, therefore, in consideration of the promises and mutual agreements,
provisions and covenants contained herein and other good and valuable
consideration, the adequacy of which is hereby acknowledged, the Parties agree
as follows:
1.     General Release; No Additional Benefits. Executive agrees for Executive,
Executive’s spouse, children, if any, heirs, beneficiaries, devisees, executors,
administrators, attorneys, personal representatives, successors and assigns,
hereby forever to release, discharge, and covenant not to sue Southcross Energy
Partners GP, LLC, a Delaware limited liability company and any of its past,
present, or future parent, affiliated, related, and/or subsidiary entities, and
all of the past and present directors, managers, members, shareholders,
officers, general or limited partners, employees, agents, and attorneys, and
agents and representatives of such entities, and employee benefit plans in which
Executive is or has been a participant by virtue of his employment with Company
(collectively, the “Releasees”), from any and all claims, debts, demands,
accounts, judgments, rights, causes of action, equitable relief, damages, costs,
charges, complaints, obligations, promises, agreements, controversies, suits,
expenses, compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected, which
Executive has or may have had against such Releasees based on any events or
circumstances arising or occurring on or prior to the date this release is
executed, arising directly or indirectly out of, relating to, or in any other
way involving in any manner whatsoever, Executive’s employment with Company or
its subsidiaries or the termination thereof, and any and all claims arising
under federal, state, or local laws relating to employment, or securities,
including without limitation claims of wrongful discharge, breach of express or
implied contract, fraud, misrepresentation, defamation, or liability in tort,
claims of any kind that may be brought in any court or administrative agency,
any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the Fair
Labor Standards Act, the Executive Retirement Income Security Act, the Family
and Medical Leave Act, the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act, and similar state or local statutes,
ordinances, and regulations; provided, however, notwithstanding anything to the
contrary set forth herein, that this Release shall not extend to (i) benefit
claims under employee pension or welfare benefit plans in which Executive is a
participant by virtue of his employment with Company or its subsidiaries, (ii)
any rights under that certain Employment Agreement, dated as of January 6, 2017,
by and between Company and Executive, (iii) any


1

--------------------------------------------------------------------------------




rights of indemnification Executive may have under any written agreement between
Executive and Company (or its affiliates), Company’s Certificate of Formation,
the Partnership’s Third Amended and Restated Limited Partnership Agreement, any
applicable statute or common law, or pursuant to any applicable insurance
policy, (iv) unemployment compensation, (v) contractual rights to vested equity
awards, (vi) COBRA benefits and (viii) any rights that may not be waived as a
matter of law. Executive agrees that this Agreement, including the payments due
under Section 3 below, resolves all outstanding issues arising from Executive’s
employment and Executive acknowledges and agrees that Executive has received all
other compensation and benefits to which Executive would otherwise be entitled
through the Termination Effective Date. Executive shall receive no compensation
or benefits from the Company in addition to those set forth in this Agreement,
except for any amounts payable, to the extent not paid, under the Southcross
Energy Partners, L.P. Non-Employee Director Deferred Compensation Plan, as
amended, in accordance with the provisions of the Plan The Company also
acknowledges that Executive will receive any accrued but unused paid time off to
which he may be entitled in accordance with the Company policies applicable to
Executive. Executive acknowledges and agrees that Executive shall continue to be
obligated under the confidentiality provisions and restrictive covenants of any
applicable agreements and plans following the Termination Effective Date as
outlined in Section 11.
2.     Confidentiality: The parties agree that they will keep the terms and
existence of this Severance Agreement STRICTLY AND COMPLETELY CONFIDENTIAL, and
that they will not communicate or otherwise disclose to any employee of the
Company (past, present, or future), or to a member of the general public, the
terms or existence of this Severance Agreement, except as may be required by law
or compulsory process; provided however, that Executive may disclose this
Severance Agreement to his attorneys, tax and financial advisors and/or any
healthcare providers that he chooses to consult about his physical or mental
health and the Company shall be entitled to make any necessary disclosures as
required by the Securities and Exchange Commission. If asked about any of such
matters, Executive’s and the Company’s response shall be that they do not care
to discuss any of such matters
3.     Terms: Pursuant to Section 5(b)(i) of the Employment Agreement, provided
Executive has executed this Severance Agreement and not revoked the Severance
Agreement pursuant to Section 7 below, the Company shall, on the payment date
specified in Section 5(b)(ii) of the Employment Agreement, pay Executive $389,
041.00 which represents for the balance of the then current Term (ie. Through
December 31, 2018).
4.     Rights Upon Breach: In the event that Executive breaches any provision of
this Severance Agreement and/or any surviving section of the Employment
Agreement, the Company’s obligations to continue making payments under Section 3
above shall cease.
5.     Cooperation: Executive will cooperate in all reasonable respects with the
Releasees in connection with any business matter and any existing or future
litigation, actions or proceedings (whether civil, criminal, administrative,
regulatory or otherwise) brought by or against any of the Releasees to the
extent the Company reasonably deems necessary.
6.     Return of Company Property: Executive shall return any and all Company
property in his possession, custody or control, including without limitation,
company issued cell phones, credit cards, key, key fobs, laptops, tablets, etc.
7.     Revocation: Executive may revoke this Severance Agreement by notice to
the other party, in writing, within seven (7) days of the date of its execution
by Executive (the “Revocation Period”) by emailing notice to Kelly Jameson at
kelly.jameson@southcrossenergy.com. Executive agrees that he will not receive
the consideration provided by this Severance Agreement if he revokes this
Severance Agreement. Executive


2

--------------------------------------------------------------------------------




also acknowledges and agrees that if Employer has not received from him written
notice of his revocation of this Severance Agreement prior to the expiration of
the Revocation Period, Executive will have forever waived his right to revoke
this Severance Agreement, and this Severance Agreement shall thereafter be
enforceable and have full force and effect.
8.     Clawback.  Executive agrees that all compensation and benefits provided
by the Company under this Agreement will be subject to recoupment or clawback by
the Company under any applicable clawback or recoupment policy of the Company
that is generally applicable to the Company’s executives, as in effect on the
Termination Effective Date, or as required by applicable law.  In addition, if
the Board or any committee thereof reasonably determines that Employee has on or
prior to the Termination Effective Date committed a material act of
embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Company or any Affiliate of the Company, breach of any fiduciary duty, violation
of ethics policy or code of conduct, or deliberate disregard of the Company’s or
Affiliate of the Company’s rules resulting in material loss, damage or injury to
the Company or any Affiliate of the Company (any of the foregoing acts, an “Act
of Misconduct”), then except as otherwise provided by the Board or such
committee, the Employee may be required, in the Board or such committee’s
reasonable discretion, to return and/or repay to the Company any compensation
and benefits previously provided under this Agreement to the extent necessary to
reimburse the Company for any actual losses suffered by the Company as a result
of any such Act of Misconduct.  Notwithstanding the foregoing, any determination
made by the Board or such committee under this paragraph must be made within
four years after the Termination Effective Date and in making such
determination, the Board or such committee must give Employee and/or his counsel
an opportunity to appear and present evidence on his behalf at a hearing before
the Board or such committee or its designee and, in connection therewith, shall
give Employee and/or his counsel the opportunity to submit written comments,
documents, information and arguments to be considered by the Board or such
committee at such hearing.
9.     Non-Admissions: Executive acknowledges that by entering into this
Severance Agreement, Employer does not admit, and does specifically deny, any
violation of any local, state, or federal law.
10.    Severability: If any provision of this Severance Agreement is held to be
illegal, invalid, or unenforceable, such provision shall be fully severable
and/or construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Severance Agreement continuing in full force and
effect.
11.    Entire Agreement: This Severance Agreement constitutes the entire
agreement between the parties, and supersedes all prior and contemporaneous
negotiations and agreements, oral or written except that Executive shall
continue to have all obligations under Section 7 of the Employment Agreement and
Sections 7, 9 and 19 of the Employment Agreement shall remain in full force and
effect and Executive shall continue to have post-employment obligations under
the terms of any other agreements or Company policies in force as of the date
hereof, including without limitation, the nonsolicitation and confidentiality
provisions and restrictive covenants in the Southcross Holdings LP Class B Unit
Award Agreement and Joinder Agreement dated as of August 1, 2016 and January 6,
2017, between Southcross Holdings LP and Executive. This Severance Agreement
cannot be changed or terminated except pursuant to a written agreement executed
by the parties.
12.    Governing Law: This Severance Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, except where
preempted by federal law.
13.    Statement of Understanding: By executing this Severance Agreement,
Executive acknowledges that (a) he has had at least twenty one (21) days to
consider the terms of this Severance Agreement and has considered its terms for
that period of time or has knowingly and voluntarily waived his


3

--------------------------------------------------------------------------------




right to do so; (b) he has been advised by Employer to consult with an attorney
regarding the terms of this Severance Agreement; (c) he has consulted with, or
has had sufficient opportunity to consult with, an attorney of his own choosing
regarding the terms of this Severance Agreement; (d) he has read this Severance
Agreement and fully understand its terms and their import; (e) except as
provided by this Severance Agreement, he has no contractual right or claim to
the benefits described herein; (f) the consideration provided for herein is good
and valuable; and (g) he is entering into this Severance Agreement voluntarily,
of his own free will, and without any coercion, undue influence, threat, or
intimidation of any kind or type whatsoever.
[signature page follows]




4

--------------------------------------------------------------------------------






In Witness Whereof, Executive and the Company have executed this Severance
Agreement as of the Effective Date:


SOUTHCROSS ENERGY PARTNERS GP, LLC
BRUCE A. WILLIAMSON
 
 
 
 
 
 
 
 
 
 
By:
/s/ David Biegler
 
/s/ Bruce A. Williamson
 
 
 
 
 
Printed Name: David Biegler
 
Printed Name: Bruce A. Williamson
 
 
 
 
 
Title: President and CEO
 
 
 





5